 Case 13-36544-KRH                      Doc 46 Filed 02/02/19 Entered 02/03/19 00:25:33                      Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Derrell Thomas Harris                                     Social Security number or ITIN   xxx−xx−0111
                      First Name   Middle Name   Last Name                      EIN _ _−_ _ _ _ _ _ _
Debtor 2              Bridgett Archer Harris                                    Social Security number or ITIN   xxx−xx−8476
(Spouse, if filing)
                      First Name   Middle Name   Last Name                      EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 13−36544−KRH



Discharge of Joint Debtors                                                                                               12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

             Derrell Thomas Harris                                       Bridgett Archer Harris
             fdba D T Harris Trucking


             January 31, 2019                                             For the court:          William C. Redden
                                                                                                  Clerk


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                            Most debts are discharged
                                                                          Most debts are covered by the discharge, but
Creditors cannot collect discharged debts                                 not all. Generally, a discharge removes the
                                                                          debtors' personal liability for debts provided for
This order means that no one may make any                                 by the chapter 13 plan.
attempt to collect a discharged debt from the
debtors personally. For example, creditors cannot                         In a case involving community property: Special
sue, garnish wages, assert a deficiency, or                               rules protect certain community property owned
otherwise try to collect from the debtors personally                      by the debtor's spouse, even if that spouse did
on discharged debts. Creditors cannot contact the                         not file a bankruptcy case.
debtors by mail, phone, or otherwise in any
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                             Some debts are not discharged
debtors damages and attorney's fees.                                      Examples of debts that are not discharged are:
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that                            ♦ debts that are domestic support
lien unless the lien was avoided or eliminated. For                              obligations;
example, a creditor may have the right to foreclose
a home mortgage or repossess an automobile.
                                                                               ♦ debts for most student loans;
This order does not prevent debtors from paying
any debt voluntarily. 11 U.S.C. § 524(f).
                                                                               ♦ debts for certain types of taxes specified
                                                                                 in 11 U.S.C. §§ 507(a)(8)( C),
                                                                                 523(a)(1)(B), or 523(a)(1)(C) to the
                                                                                 extent not paid in full under the plan;




                                                                                      For more information, see page 2>


Form 3180W                                                   Chapter 13 Discharge                            page 1
Case 13-36544-KRH         Doc 46 Filed 02/02/19 Entered 02/03/19 00:25:33              Desc Imaged
                               Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                  ♦ debts for restitution, or damages,
      decided or will decide are not discharged              awarded in a civil action against the
      in this bankruptcy case;                               debtor as a result of malicious or willful
                                                             injury by the debtor that caused
                                                             personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,             death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                           ♦ debts for death or personal injury
                                                             caused by operating a vehicle while
    ♦ some debts which the debtors did not                   intoxicated.
      properly list;

                                                      In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §            creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment        is also liable on the debt, such as an insurance
      or other transfer is due after the date on      company or a person who cosigned or
      which the final payment under the plan          guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases             This information is only a general
      made after the bankruptcy case was filed if      summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of        exceptions exist. Because the law is
      incurring the debt was practicable but was       complicated, you should consult an
      not obtained;                                    attorney to determine the exact effect of
                                                       the discharge in this case.




Form 3180W                               Chapter 13 Discharge                         page 2
     Case 13-36544-KRH          Doc 46 Filed 02/02/19 Entered 02/03/19 00:25:33                 Desc Imaged
                                     Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 13-36544-KRH
Derrell Thomas Harris                                                                   Chapter 13
Bridgett Archer Harris
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-7           User: smithla                Page 1 of 2                   Date Rcvd: Jan 31, 2019
                               Form ID: 3180W               Total Noticed: 40


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 02, 2019.
db/jdb         +Derrell Thomas Harris,    Bridgett Archer Harris,     4401 Crown Squire Road,
                 Richmond, VA 23231-1967
aty            +Barbara Dunleavy,    Rosicki, Rosicki & Associates, P.C.,     51 East Bethpage Road,
                 Plainview, NY 11803-4224
cr             +Federal National Mortgage Association,     c/o Rosicki, Rosicki & Associates, P.C.,
                 51 East Bethpage Road,    Plainview, NY 11803-4224
cr             +Ocwen Loan Servicing, LLC,    PO Box 2548,    Leesburg, VA 20177-7754
cr             +Seterus Inc. as the authorized subservicer for Fed,      281 Independence Boulevard,
                 Pembrok 1 Building, Fifth Floor,     Virginia Beach, VA 23462-2986
12275978        Boleman Law Firm, P.C.,    P.O. Box 11588,    Richmond, VA 23230-1588
12160341        Bon Secours Memorial Regional Med Ctr,     c/o Patrick F. Heinen, Esq.,
                 Spinella, Owings & Shaia, P.C.,     8550 Mayland Drive,    Richmond, VA 23294-4704
12117488       +Bon Secours Richmond Health Sy,     RE: Bankruptcy,     P.O. Box 28538,    Richmond, VA 23228-8538
12117491       +Credit Control Corporation,    11821 Rock Landing Drive,     Newport News, VA 23606-4225
12117494        Dominion Credit Union, Inc,    Re: Bankruptcy,      P.O. Box 26646,    Richmond, VA 23261-6646
12117496       +Fed Loan Servicing,    P.O. Box 69184,    Harrisburg, PA 17106-9184
12302282        FedLoan Servicing,    P.O. Box 69184,    Harrisburg, PA 17106-9184
12916886        Federal National Mortgage Association,     Fannie Mae, creditor,     c/o Seterus, Inc.,
                 PO Box 1047,    Hartford, CT 06143-1047
12117504       +MCV Collection Department,    Re: Bankruptcy,    PO Box 980462,     Richmond, VA 23298-0462
12394180        MCV HOSPITAL,    P O BOX 980462,    RICHMOND, VA 23298-0462
12117505        MCV Physicians Billing Office,     RE: Bankruptcy,    PO Box 91747,    Richmond, VA 23291-1747
12117506       +Memorial Regional Medical Cent,     P.O. Box 28538,    Richmond, VA 23228-8538
12117615      ++ROBERT P MCINTOSH,    U S ATTORNEY S OFFICE,    EASTERN DISTRICT OF VIRGINIA,
                 919 E MAIN ST SUITE 1900,    RICHMOND VA 23219-4625
               (address filed with court: United States Attorney,       Main Street Centre 18th Flr.,
                 600 East Main Street,    Richmond, VA 23219)
12117508       +STT/Cigpficorp,    4315 Pickett Rd,    Saint Joseph, MO 64503-1600
12117509       +Toys R Us,    1 Geoffrey Way,    Wayne, NJ 07470-2066
12117510       +VA Power/NC Power Credit U,    P.O. Box 26646,     Richmond, VA 23261-6646
12117511       +VCU Health System,    PO Box 980462,    Richmond, VA 23298-0462

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
12117489        E-mail/Text: specialassets@cffc.com Feb 01 2019 03:18:53        C&F Bank,   Re: Bankruptcy,
                 PO Box 391,    West Point, VA 23181-0000
12298875        EDI: BL-BECKET.COM Feb 01 2019 08:03:00       Capital One NA,    c/o Becket and Lee LLP,
                 POB 3001,    Malvern PA 19355-0701
12117490       +EDI: CHASE.COM Feb 01 2019 08:03:00       Chase Card Services,    P.O. Box 15298,
                 Wilmington, DE 19850-5298
12117492        EDI: RCSFNBMARIN.COM Feb 01 2019 08:03:00       Credit One Bank,    P.O. Box 98873,
                 Las Vegas, NV 89193-8873
12139698       +EDI: TSYS2.COM Feb 01 2019 08:03:00       Department Stores National Bank/Macy’s,
                 Bankruptcy Processing,    Po Box 8053,    Mason, OH 45040-8053
12125487        EDI: DISCOVER.COM Feb 01 2019 08:03:00       Discover Bank,    DB Servicing Corporation,
                 PO Box 3025,    New Albany, OH 43054-3025
12117493        EDI: DISCOVER.COM Feb 01 2019 08:03:00       Discover Financial Services,    P.O. Box 6103,
                 Carol Stream, IL 60197-6103
12117497        EDI: RMSC.COM Feb 01 2019 08:03:00       GECRB/ JC Penneys,    P.O. Box 960090,
                 Orlando, FL 32896-0090
12117498       +EDI: RMSC.COM Feb 01 2019 08:03:00       GECRB/ Sams Club,    P.O. Box 965005,
                 Orlando, FL 32896-5005
12117499        EDI: IRS.COM Feb 01 2019 08:03:00       Internal Revenue Service,    400 N. 8th St., Box 76,
                 Stop Room 898,    Richmond, VA 23219-0000
12117502       +EDI: CBSKOHLS.COM Feb 01 2019 08:03:00       KOHLS/Capital One,    P.O. Box 3115,
                 Milwaukee, WI 53201-3115
12304072        EDI: RESURGENT.COM Feb 01 2019 08:03:00       LVNV Funding, LLC its successors and assigns as,
                 assignee of FNBM, LLC,    Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
12117503       +EDI: TSYS2.COM Feb 01 2019 08:03:00       Macy’s/DSNB,   P.O. Box 8218,    Mason, OH 45040-8218
12279402       +Fax: 407-737-5634 Feb 01 2019 03:35:31       Ocwen Loan Servicing, LLC,
                 1661 Worthington Road, Suite 100,    West Palm Beach, FL 33409-6493
12117487       +E-mail/Text: ustpregion04.rh.ecf@usdoj.gov Feb 01 2019 03:17:29        Office of the US Trustee,
                 701 E. Broad Street,    Room 4304,   Richmond, VA 23219-1885
12268362        EDI: PRA.COM Feb 01 2019 08:03:00       Portfolio Recovery Associates, LLC,     POB 41067,
                 Norfolk VA 23541
12206125        EDI: Q3G.COM Feb 01 2019 08:03:00       Quantum3 Group LLC as agent for,    MOMA Funding LLC,
                 PO Box 788,    Kirkland, WA 98083-0788
12117495        EDI: USBANKARS.COM Feb 01 2019 08:03:00       Elan Financial Services,    Cb Disputes,
                 P.O. Box 108,    Saint Louis, MO 63166-0000
                                                                                                TOTAL: 18
      Case 13-36544-KRH                Doc 46 Filed 02/02/19 Entered 02/03/19 00:25:33                               Desc Imaged
                                            Certificate of Notice Page 4 of 4


District/off: 0422-7                  User: smithla                      Page 2 of 2                          Date Rcvd: Jan 31, 2019
                                      Form ID: 3180W                     Total Noticed: 40


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
12117501*       ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                   PHILADELPHIA PA 19101-7346
                 (address filed with court: Internal Revenue Service,     Proceedings & Insolvencies,
                   P.O. Box 21126,   Philadelphia, PA 19114-0326)
12117500*         Internal Revenue Service,   PO Box 7346,   Philadelphia, PA 19101-7346
12117507       ##+Ocwen Loan Servicing,   P.O. Box 785057,   Orlando, FL 32878-5057
                                                                                               TOTALS: 0, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 02, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 31, 2019 at the address(es) listed below:
              Andrew David Goldberg    on behalf of Creditor    Federal National Mortgage Association
               Bkmail@rosicki.com
              Carl M. Bates    station01@richchap13.com,
               station10@richchap13.com;station03@richchap13.com;station07@richchap13.com;station06@richchap13.c
               om
              James E. Clarke    on behalf of Creditor    Ocwen Loan Servicing, LLC vaecf@atlanticlawgrp.com,
               rbailey@atlanticlawgrp.com
              James M. Collins    on behalf of Creditor    Ocwen Loan Servicing, LLC jacollins@closingsource.net,
               vaecf@closingsource.net;gmullen@closingsource.net
              Jon Michael Ahern    on behalf of Creditor    Federal National Mortgage Association
               jmahern@sykesbourdon.com, mkiser@sykesbourdon.com
              Jon Michael Ahern    on behalf of Creditor    Seterus Inc. as the authorized subservicer for
               Federal National Mortgage Association c/o Seterus, Inc. jmahern@sykesbourdon.com,
               mkiser@sykesbourdon.com
              Kathryn E. Smits    on behalf of Creditor    Ocwen Loan Servicing, LLC ksmits@orlans.com,
               ANHSOrlans@InfoEx.com
              Lisa B. Singer    on behalf of Creditor    Federal National Mortgage Association Bkmail@rosicki.com
              M. Christine Maggard    on behalf of Creditor    Federal National Mortgage Association
               christine.maggard@brockandscott.com,
               VAECF@brockandscott.com;wbecf@brockandscott.com;krista.warmack@brockandscott.com
              Patrick Thomas Keith    on behalf of Debtor Derrell Thomas Harris ecf@bolemanlaw.com,
               ecfbackup@bolemanlaw.com;keithpr71011@notify.bestcase.com
              Patrick Thomas Keith    on behalf of Joint Debtor Bridgett Archer Harris ecf@bolemanlaw.com,
               ecfbackup@bolemanlaw.com;keithpr71011@notify.bestcase.com
              Trenita Jackson Stewart    on behalf of Creditor    Ocwen Loan Servicing, LLC
               tj.stewart@brockandscott.com, vaecf@brockandscott.com
                                                                                              TOTAL: 12
